—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 15, 1999 (People v Torres, 266 AD2d 409), affirming a judgment of the Supreme Court, Queens County, rendered December 10, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *447463 US 745). Santucci, J. P., Friedmann, Townes and Cozier, JJ., concur.